Case 4:18-cv-00442-ALM-CMC Document 139 Filed 05/15/20 Page 1 of 1 PageID #: 7780



                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

     Edward Butowsky,

            Plaintiff,

     v.                                                    Case No. 4:18-cv-442-ALM

     David Folkenflik, et al.,

          Defendants

 .
                                              ORDER

               The Plaintiff’s UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND (No.

     137)   is now before the Court. The motion is granted, and the Plaintiff’s deadline for

     responding to the Defendants’ NOTICE OF SUPPLEMENTAL EVIDENCE IN SUPPORT

     OF     MOTION TO COMPEL (Doc. No. 131) is extended from May 15, 2020 until

     May 20, 2020. The deadline for the Defendants’ reply is extended until May 29, 2020.

               It is SO ORDERED.
              SIGNED this 15th day of May, 2020.




                                                         ____________________________________
                                                         CAROLINE M. CRAVEN
                                                         UNITED STATES MAGISTRATE JUDGE




                                                   -1-
